Case 20-90002-AKM-11           Doc 46    Filed 03/16/20     EOD 03/16/20 08:54:15         Pg 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

IN RE:                                        )
                                              )
AFFORDABLE TOWING &                           )
RECOVERY, INC.,                               )       CASE NO. 20-90002-AKM-11
                                              )
                                DEBTOR.       )

                  AFFIDAVIT OF KAREN TENNANT IN
                SUPPORT OF EASTERN FUNDING LLC’S
          MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND
      ABANDONMENT OR, ALTERNATIVELY, FOR ADEQUATE PROTECTION

         Karen Tennant (“Affiant”), after being duly sworn upon an oath, states that Affiant is

over the age of 18, has personal knowledge of the information contained herein and is competent

to testify to the following facts:

         1.     Affiant is a V.P. of Risk Management for Eastern Funding LLC d/b/a/ Specialty

Vehicle and Equipment Funding Group (“Lender”), a subsidiary of Brookline Bank.

         2.     Affiant is familiar with Lender’s procedures and practices for the creation and

maintenance of its books and records which are maintained in the ordinary course of Lender’s

business.

         3.     The documents relating to the relationship of Lender and its customers and

borrowers, including the documents attached hereto, are made in the regular course of Lender’s

business by employees of Lender whose duties include keeping such books and records, by or

from information transmitted by individuals with knowledge of the transactions recorded in such

records, and made at or near the time the information was received. It is the regular practice of

Lender to make these records.
Case 20-90002-AKM-11                Doc 46       Filed 03/16/20        EOD 03/16/20 08:54:15               Pg 2 of 4




         4.       Lender provided financing to debtor Affordable Towing & Recovery, Inc.

(“Debtor”) to purchase the following vehicles under Loan Nos. XXXX9001, XXXX9002, and

XXXX9003 (“Loans”):

         2009 Peterbilt 388, VIN 1NPWL49X99D788705, with a 2008 Vulcan V70, serial no.
         94400392J08 (“2009 Peterbilt”);

         2009 Mack Granite GU713, VIN 1M1AX07Y69M005723; and

         2017 Dodge Ram 4500 4x4, VIN 3C7WRLAL4HG626008 , with a 2017 Jerr Dan MPLS
         Wrecker, serial no. 002300218

(collectively, “Vehicles”).

         5.       The Loans are evidenced by a Master Promissory Note and Security Agreement

executed by Debtor dated October 24, 2017 (“Note”) and Loan Schedule 001 effective October

25, 2017, Loan Schedule 002 effective May 2, 2018, and Loan Schedule 003 effective August

13, 2018, each executed by Debtor and Lender (collectively, “Schedules”). A true and correct

copy of the Note is attached as Exhibit 1 and incorporated herein. True and correct copies of the

Schedules are attached as Exhibit 2 and incorporated herein.

         6.       Pursuant to the Note, Debtor granted Lender security interests in the Vehicles.

         7.       Lender perfected its security interests in the Vehicles by noting its security

interests on the Certificates of Title for each Vehicle. True and correct copies of the Title Lien

Statements recorded with the Henry County, Kentucky Clerk are attached as Exhibit 3 and

incorporated herein 1.

         8.       Debtor is in default of its obligations pursuant to the Note and Schedules due to,

among other things, the failure to make required monthly payments to Lender.



1
  Debtor is in possession of the Certificates of Title for each Vehicle. Debtor was located in Kentucky at the time the
Vehicles were purchased, and the Commonwealth of Kentucky issued the Certificates of Title. Certificates of Title
issued by the Commonwealth of Kentucky are provided to vehicle owners and not lienholders.
                                                          2
Case 20-90002-AKM-11            Doc 46    Filed 03/16/20      EOD 03/16/20 08:54:15         Pg 3 of 4




         9.     Due to the default, Lender repossessed the 2009 Peterbilt in September 2019 and

obtained the repossession title attached as Exhibit 4 and incorporated herein.

         10.    After the Petition Date, Debtor and Lender arranged for the return of the 2009

Peterbilt to Debtor. On January 15, 2020, Debtor retrieved the 2009 Peterbilt.

         11.    To Lender’s knowledge, Debtor continues to possess the Vehicles and use them in

the ordinary course of Debtor’s business.

         12.    As of the date Debtor filed its chapter 11 petition, the total amount due and

payable under the terms of the Loans was $256,997.13, including:

         Loan No. XXXX9001: a principal balance of $126,886.60, accrued interest of
         $10,157.79, late fees of $1,389.60, prepayment fee of $3,806.59, and additional charges
         and fees of $2,403.13;

         Loan No. XXXX9002: a principal balance of $46,368.39, accrued interest of $3,737.94,
         late fees of $554.00, prepayment fee of $1,854.73, and additional charges and fees of
         $1,006.13; and

         Loan No. XXXX9003: a principal balance of $52,057.57, accrued interest of $4,087.02,
         late fees of $511.20, prepayment fee of $2,082.30, and additional charges and fees of
         $2,082.30

together with interest accruing thereafter at the rate of $74.16 per day, additional late fees,

attorney’s fees and expenses.

   13.          Debtor does not have equity in the Vehicles.

FURTHER AFFIANT SAYETH NAUGHT

         The undersigned affirms under the penalties of perjury that the foregoing statements of

fact contained in this Affidavit are true and correct.




                                                         /s/ Karen Tennant
                                                         Karen Tennant

                                                  3
Case 20-90002-AKM-11                  Doc 46         Filed 03/16/20          EOD 03/16/20 08:54:15                 Pg 4 of 4




                                          CERTIFICATE OF SERVICE

        I hereby certify that on March 16, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

Matthew Thomas Barr mbarr@rubin-levin.net, jkrichbaum@rubin-levin.net;lking@rubin-
levin.net;atty_barr@bluestylus.com
Michael W. McClain mmcclain@mcclaindewees.com
James E Rossow Jr.      jim@rubin-levin.net, ATTY_JER@trustesolutions.com;mralph@rubin-
levin.net
Harrison Edward Strauss harrison.strauss@usdoj.gov
U.S. Trustee ustpregion10.in.ecf@usdoj.gov

       I further certify that on March 16, 2020, a copy of the foregoing was mailed by first-class
U.S. Mail, postage prepaid, or electronic mail as indicated and properly addressed to the
following: see Exhibit “5”.

                                                                     /s/ Matthew T. Barr
                                                                     Matthew T. Barr
F:\WP80\GENLIT\Eastern Funding-Affordable Towing-80561505\Affordable Towing Bankruptcy\Drafts\Tennant Affidavit MFR.docx




                                                               4
